Case: 18-31104      Document: 00514916433         Page: 1    Date Filed: 04/15/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 18-31104                     United States Court of Appeals

                                  Summary Calendar
                                                                              Fifth Circuit

                                                                            FILED
                                                                        April 15, 2019

JUAN GASPARD,                                                          Lyle W. Cayce
                                                                            Clerk
              Plaintiff - Appellant

v.

BECHTEL OIL GAS & CHEMICALS CONSTRUCTION SERVICES
INCORPORATED, incorrectly referred to as Bechtel Oil Gas & Chemicals Inc
and/or Bechtel Corp,

              Defendant - Appellee




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 2:16-CV-1431


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
       Juan Gaspard alleges that Bechtel, his former employer, fired him in
violation of the Louisiana Whistleblower Statute (LWS). See LA. STAT. ANN. §
23:967. Even though Bechtel’s stated reason for firing Gaspard may have been
pretextual, the district court granted summary judgment to Bechtel because


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-31104    Document: 00514916433     Page: 2   Date Filed: 04/15/2019



                                 No. 18-31104
(1) Gaspard never notified Bechtel that it was violating state law, and (2)
Gaspard only complained to Bechtel of misconduct by his fellow employees, not
misconduct attributable to Bechtel.
      On appeal, Gaspard concedes that the district court’s ruling “is based on
interpretation of the language of LSA-R.S. § 23:967 by Louisiana courts of
appeal and federal district courts.” But he argues those courts have misread
the statute to improperly limit the scope of LWS protection. Hoping for a
broader interpretation, Gaspard asks this court to certify four questions to the
Louisiana Supreme Court.
      “To determine issues of state law, we look to the final decisions of that
state’s highest court.” Chaney v. Dreyfus Serv. Corp., 595 F.3d 219, 229 (5th
Cir. 2010). But, “[a]lone, the absence of a definitive answer from the state
supreme court on a particular question is not sufficient to warrant
certification.” Guilbeau v. Hess Corp., 854 F.3d 310, 315 (5th Cir. 2017)
(alteration in original) (quotation omitted). “Rather, we must decide the case
as would an intermediate appellate court of the state in question if . . . the
highest court of the state has not spoken on the issue or issues presented, and
we are reluctant to certify absent genuinely unsettled matters of state law.”
Id. (quotations and footnote omitted). “When, as here, the appellate decisions
are in accord, the law is not unsettled, and certification is unwarranted.” Id.
      AFFIRMED.




                                       2